Citation Nr: 0901333	
Decision Date: 01/13/09    Archive Date: 01/22/09

DOCKET NO.  07-17 981	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for residuals of a 
cerebrovascular accident (stroke) with associated left-side 
hemiparesis, including secondary to hypertension.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Associate Counsel

INTRODUCTION

The veteran served on active duty in the military from April 
to December 1974.

This appeal to the Board of Veterans' Appeals (Board) is from 
a November 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in North Little Rock, 
Arkansas.  As support for his claims, the veteran testified 
at a video-conference hearing in May 2008 before the 
undersigned Veterans Law Judge (VLJ) of the Board.  

The Board notes that, although the veteran had initiated an 
appeal requesting special monthly pension (SMP) benefits for 
aid and attendance, that claim has since been fully granted 
by the RO in a June 2007 rating decision.  Thus, it is no 
longer at issue.

Another preliminary point worth mentioning is that the 
veteran appears to have raised additional claims that have 
not been previously made or adjudicated - for service 
connection for frostbite of his feet and also depression, 
including as secondary to frostbite.  In this regard, he has 
submitted a relevant, January 2008 opinion letter from Dr. 
I.K.  So these additional claims are referred to the RO for 
appropriate development and consideration.  The Board 
does not have jurisdiction to consider them, even in a 
remand, because the RO has not considered them in the first 
instance, much less denied them, followed by the initiation 
of a timely appeal to the Board by the veteran.  
See 38 C.F.R. § 20.200 (2008).  See, too, Godfrey v. Brown, 7 
Vet. App. 398 (1995) (the Board does not have jurisdiction 
over an issue not yet adjudicated by the RO).  




FINDINGS OF FACT

1.  There is no competent or credible evidence of 
hypertension during service or for many years after.  There 
also is no competent or credible evidence of a link between 
the veteran's current hypertension and his period of active 
military service.

2.  There is no competent or credible evidence of 
cerebrovascular accident, with associated left-side 
hemiparesis, during service or for many years after.  
There also is no competent or credible evidence of a link 
between the veteran's stroke and any of its associated 
residuals and his period of active military service.  

3.  Since the Board is herein denying service connection for 
hypertension, there is no underlying service-connected 
disability to which the veteran's cerebrovascular accident 
with associated left-side hemiparesis may be secondarily 
service-connected to.  In any event, there is no competent or 
credible evidence of a link between the veteran's 
cerebrovascular accident with associated left side 
hemiparesis and his hypertension.  

CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service 
and may not be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2008).

2.  The veteran's cerebrovascular accident, with left side 
hemiparesis, also was not incurred in or aggravated by his 
military service and is not proximately due to, the result 
of, or chronically aggravated by a service-connected 
disability - in particular, his hypertension disorder 
inasmuch as it, too, is not service connected.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.310(a) and (b) (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss 
whether the claims have been properly developed for appellate 
review.  The Board will then address the claims on their 
merits, providing relevant VA laws and regulations, the 
relevant factual background, and an analysis of its decision.

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  See 38 C.F.R. 
§ 3.159(b)(1); see also Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 373-
74 (2002).  

In addition, the VCAA notice requirements apply to all five 
elements of a 
service-connection claim:  (1) veteran status; (2) existence 
of a disability; (3) a connection between the veteran's 
service and the disability; (4) degree of disability; and 
(5) effective date of the disability.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom. Hartman v. 
Nicholson, 483 F.3d 1311 (2007).  Further, this notice must 
include information that a downstream disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is granted.  Id., at 486.  

To the extent possible, VCAA notice must be provided prior to 
an initial unfavorable decision on a claim by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II).  If, however, for whatever reason it was not, or the 
notice provided was inadequate, this timing error can be 
effectively "cured" by providing any necessary VCAA notice 
and then going back and readjudicating the claim - such as 
in a statement of the case (SOC) or supplemental SOC (SSOC), 
such that the intended purpose of the notice is not 
frustrated and the veteran is given an opportunity to 
participate effectively in the adjudication of the claim.  
See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 
376 (2006).

VCAA notice errors, concerning any element of a claim, are 
presumed prejudicial unless VA rebuts this presumption by 
showing the error did not affect the essential fairness of 
the adjudication.  To overcome this burden of prejudicial 
error, VA must show:  (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or (3) that a benefit could not have been awarded 
as a matter of law.  See Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Also, obviously, if the Board is granting 
the requested benefit, this, too, would render any notice 
error non-prejudicial.

In this case, letters satisfying the notice requirements 
under 38 C.F.R. § 3.159(b)(1) were sent to the veteran in 
June and August 2006.  These letters informed him of the 
evidence required to substantiate his claims, and of his and 
VA's respective responsibilities in obtaining supporting 
evidence.  Note also that the June and August 2006 letters 
complied with Dingess by discussing the downstream disability 
rating and effective date elements of the claims.  And of 
equal or greater significance, all VCAA notice sent was 
provided prior to the RO's initial unfavorable decision on 
the claims in November 2006.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004) (Pelegrini II).  See also Mayfield IV and 
Prickett, supra.  

VA also fulfilled its duty to assist the veteran by obtaining 
all relevant evidence in support of his claims that is 
obtainable, and therefore appellate review may proceed 
without prejudicing him.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159; see also Bernard v. Brown, 4 Vet. App. 384 
(1993).  The RO obtained his service treatment records 
(STRs), service personnel records (SPRs), and 
VA treatment records.  Therefore, the Board is satisfied the 
RO has made reasonable efforts to obtain any identified 
medical records.  Significantly, the veteran has not 
identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claims that has not been obtained.  

In addition, the Board finds that a VA compensation 
examination is not necessary to decide the claims for 
hypertension or residuals of a stroke, as the standards of 
the Court's decision in McLendon v. Nicholson, 20 Vet. App. 
79 (2006), have not been met.  See also 
38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4).  The 
competent medical evidence does not show indications of 
hypertension or residuals of a stroke during service, or of 
hypertension within the one-year presumptive period after 
service.  And without an underlying service-connected 
condition, particularly hypertension, there is simply no 
basis to establish secondary service connection for residuals 
of his stroke.  Also, there is simply no competent medical 
evidence, either, suggesting the residuals of stroke is 
related to the hypertension on a secondary basis.  Thus, an 
examination is not necessary to decide the hypertension 
claim.  Therefore, the Board finds that VA has complied with 
the duty-to-assist requirements of the VCAA.  38 U.S.C.A. 
§ 5103A.

II.  Analysis

The veteran contends that his hypertension disorder is due to 
his military service.  He also contends that his more recent 
stroke was caused or aggravated by his hypertension.  

Service connection is granted if it is shown the veteran has 
disability resulting from an injury sustained or a disease 
contracted in the line of duty, or for aggravation during 
service of a pre-existing condition beyond its natural 
progression.  38 U.S.C.A. §§ 1110, 1153; 38 C.F.R. §§ 3.303, 
3.306.  Cardiovascular-renal disease, including hypertension, 
will be presumed to have been incurred in service if 
manifested to a compensable degree of at least 10 percent 
within one year after service. This presumption, however, is 
rebuttable by probative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

To establish service connection, there must be:  (1) a 
medical diagnosis of a current disability; (2) medical or, in 
certain cases, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and (3) medical evidence 
of a nexus between an in-service injury or disease and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 252 
(1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), 
aff'd 78 F.3d 604 (Fed. Cir. 1996).  Service connection may 
be demonstrated either by showing direct service incurrence 
or aggravation or by using applicable presumptions, if 
available.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 
1994).  

Further, disability that is proximately due to, the result 
of, or chronically aggravated by a service-connected disease 
or injury is considered service-connected, and when thus 
established, this secondary condition is considered a part of 
the original condition.  38 C.F.R. § 3.310(a) and (b) (2008).  
In this regard, establishing service connection on a 
secondary basis requires evidence sufficient to show (1) that 
a current disability exists and (2) that the current 
disability was either (a) caused by or (b) aggravated by a 
service-connected disability.  Allen v. Brown, 7 Vet. App. 
439 (1995) (en banc).  See, too, Wallin v. West, 11 Vet. App. 
509, 512 (1998) and Velez v. West, 11 Vet. App. 148, 158 
(1998).

The primary basis of the veteran's stroke claim is that his 
stroke is secondary to his hypertension.  But when 
determining whether a veteran is entitled to service 
connection, all theories of entitlement, direct and 
secondary, must be considered.  Szemraj v. Principi, 357 F.3d 
1370, 1371 (Fed. Cir. 2004).  Thus, the Board will address 
service connection on both direct and secondary bases in this 
appeal.  

There is no disputing the veteran has current disabilities 
from hypertension and residuals of a stroke.  Boyer v. West, 
210 F.3d 1351, 1353 (Fed. Cir. 2000); Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (indicating service connection 
presupposes a current diagnosis of the condition claimed).  
Indeed, the July 2000 VA examination diagnosed him with 
hypertension.  The Board notes he had a stroke in April 2000, 
and that he was accordingly diagnosed with right 
cerebrovascular infarction with residual left hemiparesis by 
the July 2000 VA examiner.  He was similarly diagnosed with 
status post cerebrovascular accident with resultant left 
hemiparesis by the September 2006 VA examiner.

Consequently, the determinative issue is whether these 
conditions are somehow attributable to his military service.  
See Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See, too, Maggitt v. West, 
202 F.3d 1370, 1375 (Fed. Cir. 2000); D'Amico v. West, 209 
F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 Vet. 
App. 546, 548 (2000); and Collaro v. West, 136 F.3d 1304, 
1308 (Fed. Cir. 1998).  Most significantly, there is no 
competent evidence of a link between the veteran's current 
hypertension and his military service.  Nor is there evidence 
attributing his residuals of stroke to military service.  In 
this regard, his medical records on file contain no evidence 
or opinion concerning the etiology of his hypertension or 
stroke.  So there is not the required evidence showing a 
correlation between his current hypertension and his military 
service, nor of his residuals of stroke and his military 
service.  Boyer, 210 F.3d at 1353; Maggitt, 202 F.3d at 1375.  
And absent this medical nexus evidence, service connection is 
not warranted.

As for evidence of this condition during service, a review of 
the veteran's STRs shows no mention of any complaint, 
treatment, or diagnosis of hypertension or a stroke.  
38 C.F.R. § 3.303(b).  Nor is there any indication of high 
blood pressure during service from any of his STRs, which 
might otherwise evidence hypertension.  And his December 1974 
separation examination was similarly unremarkable for 
hypertension or a stroke, and noted only a blood pressure 
reading of 126/68.  In the absence of any complaints of 
hypertension or a stroke in service, his service medical 
records provide evidence against these claims.  See Struck, 
9 Vet. App. 145.  

In addition to the lack of a medical nexus opinion, the Board 
also emphasizes that a gap of nearly a quarter century 
between service and the first documented complaints of 
hypertension and stroke, until at least 2000, provides highly 
probative evidence against these claims.  See Maxon v. West, 
12 Vet. App. 453, 459 (1999), affirmed sub nom. Maxon v. 
Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling that a 
prolonged period without medical complaint can be considered, 
along with other factors, as evidence of whether an injury or 
a disease was incurred in service which resulted in any 
chronic or persistent disability).  

Further, there is also no alternative basis for a nexus in 
the form of evidence of a chronic disorder in service or any 
continuity of symptomatology after service.  See 38 U.S.C.A. 
§ 1112; 38 C.F.R. § 3.303(b); 3.307; 3.309; Savage, 10 Vet. 
App. at 494-497.  There is also no basis for presumptive 
service connection for hypertension.  38 C.F.R. § 3.303(b); 
3.307; 3.309.  Again, there is no history of complaint, 
treatment, or diagnosis of hypertension either in service or 
for many years after.  

Regarding the question of secondary service connection, an 
underlying disease or injury must first be service connected 
for the veteran to claim secondary service connection.  38 
C.F.R. 3.310.  Here, the Board is denying service connection 
for hypertension, which the veteran claims to be the 
underlying disorder to which his stroke is allegedly 
etiologically linked.  So, without service connection in 
effect for the underlying hypertension disorder, there is no 
service-connected disorder for which his residuals of stroke 
may be secondary to.  38 C.F.R. 3.310.  Even assuming, but 
not conceding, for sake of argument, that hypertension was 
service-connected, there is still no medical evidence of a 
nexus (i.e., link) between the residuals of his stroke and 
his hypertension.  Velez, 11 Vet. App. at 158.  See also 
Wallin v. West, 11 Vet. App. 509, 512 (1998) and McQueen v. 
West, 13 Vet. App. 237 (1999) (both indicating, like Velez, 
that competent medical nexus evidence is required to 
associate the pancreatic disorder with the service-connected 
disability).  

Moreover, in addition to the medical evidence, the Board has 
considered the veteran's lay statements in support of his 
claims.  While he may well believe that his current 
hypertension disorder is traceable back to military service, 
and that his stroke was in turn attributable to his 
hypertension disorder, as a layman without medical expertise, 
he is not qualified to render a medical opinion concerning 
the causes of this current disorders.  See Grottveit v. 
Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 
Vet. App. 492 494-95 (1991) (laypersons are not competent to 
render medical opinions).  

Accordingly, the Board finds that the preponderance of the 
evidence is against service connection for hypertension on 
either a direct or presumptive basis.  The preponderance of 
evidence is also against service connection for residuals of 
a stroke on either a direct or secondary basis.  So there is 
no reasonable doubt to resolve in the veteran's favor, and 
these claims must be denied.  38 U.S.C.A. § 5107; 
38 CFR § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

The claim for service connection for hypertension is denied.

The claim for service connection for residuals of stroke, 
including secondary to hypertension, is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


